Per Curiam.
This matter comes to us upon remand by the Supreme Court. Originally, in Hanselman v Killeen, 112 Mich App 275; 316 NW2d 237 (1982), we held that the Wayne County Concealed Weapon Licensing Board was a state agency for the purpose of applying the provisions of the Administrative Procedures Act and that, therefore, the board had to comply with the provisions of the APA.
The board appealed and the Supreme Court reversed in a lengthy opinion, Hanselman v Wayne County Concealed Weapon Licensing Board, 419 Mich 168; 351 NW2d 544 (1984). The Supreme Court held that the board was not an agency subject to the provisions of the APA and remanded "for consideration of the plaintiffs remaining due process claims”. 419 Mich 201.
Having undertaken the requisite examination, we hold that plaintiff was not deprived of procedural due process in the hearing before the board. Accordingly, we affirm the circuit court’s denial of plaintiffs request for an injunction enjoining the board from revoking his concealed weapon license. Withrow v Larkin, 421 US 35; 95 S Ct 1456; 43 L Ed 2d 712 (1975); Bay County Concealed Weapons *618Licensing Board v Gasta, 96 Mich App 784; 293 NW2d 707 (1980).1
Affirmed.

 Plaintiffs alleged substantive due process claim is more properly rephrased as an argument that the trial court’s factual determination that plaintiff was not in the course of his employment was not supported by the evidence. It is well established that findings of fact by a court will be left undisturbed unless this Court is persuaded that the findings are clearly erroneous. MCR 2.613(C); GCR 1963, 517.1; Mergenthaler Linotype Co v Transamerican Freight Lines, Inc, 22 Mich App 688; 178 NW2d 76 (1970). This Court is not persuaded.